Citation Nr: 1824272	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-37 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities. 

4.  Entitlement to service connection for neuropathy of the bilateral upper extremities. 

5.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

6.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.

7.  Entitlement to service connection for a back disability. 
8.  Entitlement to service connection for a bilateral leg disability. 

9.  Entitlement to service connection for residuals of a left ring finger fracture. 

10.  Entitlement to service connection for residuals of a left thumb fracture.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for neuropathy of the bilateral lower extremities; entitlement to service connection for neuropathy of the bilateral upper extremities; entitlement to service connection for radiculopathy of the bilateral lower extremities; entitlement to service connection for radiculopathy of the bilateral upper extremities; entitlement to service connection for a back disability; entitlement to service connection for a bilateral leg disability; entitlement to service connection for residuals of a left ring finger fracture; and, entitlement to service connection for residuals of a left thumb fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability.

2.  Tinnitus did not first manifest during active service or the first post-service year; the weight of the competent and credible evidence is against a finding that tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1101, 1112, 1110, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has raised any issues with the duty to notify or duty to assist with regard to the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, these issues are ready to be decided on its merits.

Law and Analysis 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability and tinnitus are not diseases listed under 38 C.F.R. 
§ 3.309(a), organic diseases of the nervous system are listed as disabilities subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss, as well as his tinnitus, to the extent that they have been shown by the evidence as being disabling, may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to claims for service connection for hearing loss, the U.S. Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss and tinnitus were caused by in-service noise exposure sustained while working as a carpenter during active service.

In February 2012, the Veteran was afforded a VA audio examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  

The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
15
30
35
RIGHT
10
5
10
30
30

Speech audiometry (CNC) revealed speech recognition ability of 100 percent bilaterally.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

In regard to the Veteran's bilateral hearing acuity, the evidence of record demonstrates that there are no auditory thresholds of 40 decibels or greater.  In addition, he does not have three or more thresholds of 25 decibels or greater.  CNC speech recognition was not less than 94 percent. 

The VA examiner opined that the Veteran's impaired hearing was less likely than not incurred in or caused by his active service.  He conceded that noise exposure causes either immediate hearing loss, as a result of noise trauma, or a progressive hearing deficit during noise exposure.  He elaborated that there is no retroactive hearing effect expected after years of being exposed to noise.  The Veteran had an audiological evaluation conducted 16 months after his separation from active service and it was normal.  The VA examiner concluded that the Veteran's current hearing loss was unrelated to his noise exposure as a carpenter in service.  With regard to tinnitus, the VA examiner opined that it was at least as likely as not that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss.

In June 2011, Dr. N.O., a private physician, wrote that the Veteran had bilateral hearing problems.  He watched the television and radio at volumes louder than normal.  She concluded that it was more probable than not that the Veteran's hearing loss problem was related to his in-service noise exposure.

The Board finds that Dr. N.O.'s opinion does not establish that the Veteran has a bilateral hearing disability for VA purposes.  Dr. N.O.'s letter is unaccompanied by audiological test results that establish the Veteran's hearing acuity meets the regulatory requirements to establish a current disability under 38 C.F.R. § 3.385.

To the extent that the Veteran contends that he has impaired hearing, this is demonstrated in the examination report.  However, the audiometry results of record show that the Veteran does not meet the criteria for a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Although he is competent to report that a physician told him he had hearing loss, he is not competent to establish the criteria as set forth in 38 C.F.R. § 3.385.  

In the absence of a competent evidence of a current disability or a disability during the appeal period, service connection may not be granted for a bilateral hearing loss disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 

With regard to the Veteran's tinnitus, the VA examiner diagnosed tinnitus and indicated it started in 1973 following the Veteran's service in the National Guard.  

The Board concedes that the Veteran has a current diagnosis of tinnitus and that the Veteran was exposed to noise during his active service. 

However, the weight of the evidence indicates that the Veteran's tinnitus is less likely than not related to the Veteran's active service.  The VA examiner found that the Veteran's tinnitus was a symptom of his impaired hearing.  He concluded that the Veteran's current hearing loss was unrelated to his noise exposure as a carpenter in service.  There are no positive opinions of record. 
The Board finds that presumptive service connection is not warranted for the Veteran's claimed tinnitus.  The Veteran told the VA examiner that his tinnitus began in 1973 after monthly exposure to aircraft noise while in the Air National Guard.  His tinnitus presented more than one year following his separation from active service in April 1971.

Reserve and National Guard service generally means active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c).  That usually includes two weeks of annual training and/or an initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505 (2012).  38 U.S.C. § 101(23) (2012); 38 C.F.R. § 3.6(d) (2017).  That usually indicates weekend drills or training.

"Active military, naval, or air service" includes active duty and any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, or any period of INACDUTRA in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017).  Presumptive service connection does not apply to claims predicated on ACDUTRA and INACDUTRA service, but only for active duty.  Biggins v. Derwinski, 1 Vet. App. 474 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  Therefore, presumptive service connection may not be granted for any periods of the Veteran's National Guard service.  The evidence also does not establish that the Veteran had any periods of ACDUTRA or INACDUTRA.  

The weight of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  

The Veteran's lay contention that his tinnitus was caused by in-service noise exposure is outweighed by the opinion of the VA examiner.  The VA examiner's opinion was based upon consideration of the Veteran's lay statements, a review of the record, an examination, and his medical expertise.  The VA opinion is highly probative regarding the etiology of the Veteran's tinnitus.

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied. 


REMAND

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed neuropathy of the bilateral lower extremities; neuropathy of the bilateral upper extremities; radiculopathy of the bilateral lower extremities; radiculopathy of the bilateral upper extremities; back disability; bilateral leg disability; residuals of a left ring finger fracture; and, residuals of a left thumb fracture.

In June 2011, Dr. N.O. wrote that the Veteran had a stiff back with continuous muscle spasm.  She suggested that carrying equipment during the Veteran's active service more likely than not caused the Veteran's back disability.  She elaborated that the Veteran had herniated and bulging discs, which caused radiculopathy and neuropathy.  Dr. N.O. indicated that the Veteran fractured his left ring finger and thumb during active service and that he had current finger and thumb disabilities that were related to his in-service fracture.  This letter indicates that the Veteran may have current disabilities that are related to his active service.  However, Dr. N.O.'s letter does not indicate that any diagnostic testing was conducted such as range of motion studies or X-rays.  Dr. N.O. also did not review the claims file in providing the medical opinion.  There are no current treatment records in the claims file to establish current diagnoses, and the Veteran has not been afforded a VA examination for these claims.  The Board finds that a remand is warranted to afford the Veteran with a VA examination to determine the nature and etiology of his claimed disabilities and to obtain any outstanding post-service treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Prior to scheduling any examination, obtain any outstanding VA treatment records or private treatment records, including records from Dr. N.O.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed neuropathy of the bilateral lower extremities; neuropathy of the bilateral upper extremities; radiculopathy of the bilateral lower extremities; radiculopathy of the bilateral upper extremities; back disability; bilateral leg disability; residuals of a left ring finger fracture; and, residuals of a left thumb fracture. 

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide opinions, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the claimed neuropathy of the bilateral lower extremities; neuropathy of the bilateral upper extremities; radiculopathy of the bilateral lower extremities; radiculopathy of the bilateral upper extremities; back disability; bilateral leg disability; residuals of a left ring finger fracture; and, residuals of a left thumb fracture were caused or aggravated by the Veteran's active service.  The examiner must specifically address the June 2011 letter from Dr. N.O. and the Veteran's lay statements. 

A complete rationale must be given for any opinions that are rendered.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


